227 S.W.3d 559 (2007)
STATE of Missouri, Respondent,
v.
Anthony HAYES, Appellant.
No. WD 66891.
Missouri Court of Appeals, Western District.
July 3, 2007.
Rosalyn Koch, State Public Defender Office, Columbia for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City Shaun Mackelprang and Stephanie Wan, Office of Attorney General, Jefferson City for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and JAMES M. SMART, JR., Judge.

ORDER
Anthony Hayes appeals the circuit court's judgment convicting him of statutory rape. He asks for review of the circuit court's admitting evidence of his drug use as plain error. We decline and affirm the circuit court's judgment. Rule 30.25(b).